Per Curiam.
We believe that the ends of justice will be best served if the decision of the novel and important questions of law involved in this action be deferred until the essential facts are found after a trial. There is nothing in the record to show that any emergency exists requiring the immediate regulation of traffic on the avenues involved by making them one way streets forthwith.
An injunction pendente lite will be granted, and the trial of the action set down for June 13, 1938.
*830The order should be reversed, with twenty dollars costs and disbursements, and the motion granted.
Present —• O’Malley, Townley, Untermyer, Cohn and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion granted. Settle order on notice containing provision for appropriate undertaking.